By the Court, Johxsos, J.
The work and labor for which this action was brought, was confessedly performed by the plaintiff, on the defendant’s separate property and estate; and she received the benefit and advantage of such labor. She was engaged in building a house.for herself, on premises owned by her separately; and the labor was performed on the premises, in some way, as clearly appears, as preparatory to, or in connection with, the erection of such building. The defense to this claim is that the work was done upon the employment of the defendant’s husband, on his own account, and not for the defendant, in any legal sense. That the defendant let the digging of the cellar, and the laying of the cellar wall, to her husband, by the job, and paid him therefor, according to agreement, $138, and that this work was done upon that job, for the husband. It appears that the husband requested the plaintiff to do the work, and the plaintiff did not know, at the time, but that the husband owned the premises, and supposed he was working for him upon his own property. He did not know, and was not informed, that the wife owned the property, and the husband was a mere jobber under her for any portion of the work.
I suppose, as the law now is, in regard to the separate property of married women, they may make special contracts with their husbands and let jobs to them of particular work, such as building and the like, the same as though they were strangers; and in such a case, where the transaction is, in all respects, in good faith, and the husband employs the men on his work in his own name, and for his own benefit, as contractor or jobber, and in no respect on the wife’s credit, the laborers so employed would have to look to the husband for pay, and could not make the wife liable, the same as in any other case where a jobber employs laborers for himself, to work on his job. Such an arrangement, however, between husband and wife must be an exceedingly suspicious one, where the laborers had *408not been paid by the husband, and would be open to, and invite the most searching and rigorous scrutiny. Doubtless, in such a case, in view of the relations between the proprietor and jobber, the honesty and good faith of the transaction should be made to appear very clearly, in order to shield the wife from liability. It has been repeatedly held that the wife may employ her husband as her agent, to transact any or all of her business; and this being so, I do not see why she may not contract with him to do any and all her work by the job, for a stipulated price.
In this case, however, it is not shown that the work performed by the plaintiff was upon the job of digging and walling up the cellar. The husband had no other job than the cellar. All the rest of the work on the lot was done for the defendant, as clearly appears. The plaintiff’s work, as the proof shows, was plowing and scraping, in leveling off the lot. It was not upon the cellar, or at least that does not clearly appear from the evidence, and I think the justice might have well so found. This being so, the case stands simply upon an employment by the husband to work for his wife, on her separate property, without any express agreement whether he should be paid by the husband or wife. The defendant knew the plaintiff* was at work there, and saw the kind of work he was doing, and the law will imply a promise, on her part, to pay for the services, if it was in fact her work.
Upon the question of payment, the evidence was conflicting, and the finding of the justice is conclusive. The defendant testifies that she gave her husband a check to pay for this very work; but as the claim was not paid, she remained liable as before. The fact that she gave her husband the check to pay for the labor, is some evidence that she expected to pay for it. It appears that the plaintiff" did not charge the work to any one until after he ascertained that the wife owned the property. Uo entry had been made of it against any one in particular, though he *409supposed he was doing the husband’s work, and expected he would pay him. There was no credit given to the husband in any other way. It was not, therefore, the husband’s debt, as it was not on his job, nor was it his duty to pay it.
[Fourth Department, General Term, at Buffalo,
June 5, 1871.
The judgment is right, and must be affirmed
Mullin, P. J., and Johnson and Talcott, Justices.]